SiebecKeb, J.
The allegations of the complaint set forth a good cause of action. The alleged defamatory words impute to the plaintiff a want of chastity and in their ordinary meaning charge her with an offense made punishable by law in this state. A false oral charge of this nature has been held actionable per se. Ranger v. Goodrich, 17 Wis. 78; Mayer v. Schleichter, 29 Wis. 646; Hacker v. Heiney, 111 Wis. 313, 87 N. W. 249. To render the alleged oral utterance nonactionable on the ground that the hearers did not understand the colloquium to charge the offense conveyed by the words spoken, it must be shown to the satisfaction of the jury that the words were not intended to impute to the person concerned the offense they ordinarily convey. Hacker v. Heiney, 111 Wis. 313, 87 N. W. 249; Hamlin v. Fantl, 118 *41Wis. 594, 95 N. W. 955; Kloths v. Hess, 126 Wis. 587, 106 N. W. 251. The construction or understanding testified to by witnesses cannot control tbe court or jury as to tbe meaning actually conveyed. Kloths v. Hess, 126 Wis. 587, 591, 106 N. W. 251, and other cases there cited. It is evident from tbe record and tbe verdict rendered that tbe jury found tbe words were uttered with intent to defame tbe plaintiff and that they were so understood by tbe person to whom they were spoken. Tbe jury were well warranted in so finding, under tbe facts and circumstances adduced in evidence. Tbe evidence amply sustains tbe amount of damages awarded by tbe jury.
By the Court. — Tbe judgment appealed from is affirmed.